Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 2/1/2021.

The application has been amended as follows: 

1. 	(Currently Amended) An aerodynamic structure, comprising: 
a lifting surface having a root and a tip, the lifting surface being deformable during operation of the aerodynamic structure;
a control device movably attached to the lifting surface at or near the tip; and
an actuation mechanism for controlling movement of the control device, wherein the actuation mechanism is configured to transmit deformation movement of the lifting surface to the control device; 
wherein the actuation mechanism comprises at least one connecting component having a first end attached to an attachment location on the lifting surface and a second end connected to the control device; and,
wherein the at least one connecting component has a fixed length, and wherein the attachment location is located such that a distance between the attachment location and the control device is variable in dependence on a deformation state of the lifting surface. 

2.	(Original) An aerodynamic structure according to claim 1, wherein the lifting surface is deformable by twisting about a flexural axis extending in the spanwise direction of the lifting surface, 

3.	(Original) An aerodynamic structure according to claim 1, wherein the lifting surface is deformable between a first deformed state, an undeformed state, and a second deformed state, and wherein the actuation mechanism is configured such that the control device is in a first deployed position when the lifting surface is in the first deformed state, is in a non-deployed position when the lifting surface is in the undeformed state, and is in a second deployed position when the lifting surface is in the second deformed state.

4.	(Original) An aerodynamic structure according to claim 3, wherein the lifting surface is deformable by twisting about a flexural axis extending in the spanwise direction of the lifting surface, wherein a value of torque or force effective at the lifting surface about the flexural axis is variable in dependence on the relative positions of the control device and the lifting surface, and wherein in the first deformed state the lifting surface is twisted about the flexural axis in a first direction, and in the second deformed state the lifting surface is twisted about the flexural axis in a second, opposite, direction, and wherein the control device is configured such that in the first deployed position it generates torque and/or force effective at the lifting surface about the flexural axis in the second direction, and in the second deployed position it generates torque and/or force effective at the lifting surface about the flexural axis in the first direction.

5.	(Cancelled) 

6.	(Cancelled) 

7. 	(Currently Amended) An aerodynamic structure according to claim 1, wherein the attachment location is one or more of: 
at or near a leading edge of the lifting surface;
at or near a trailing edge of the lifting surface;
at or near a mid-chord location of the lifting surface;
at or near the root;
at or near an external skin of the lifting surface.

8.	(Currently Amended) An aerodynamic structure according to claim 1, wherein the actuation mechanism comprises: 
a first connecting component having a first end attached to a first attachment location on the lifting surface and a second end connected to the control device; and
a second connecting component having a first end attached to a second attachment location on the lifting surface and a second end connected to the control device.

9.	(Original) An aerodynamic structure according to claim 8, wherein the first attachment location is located such that a distance x between the first attachment location and the control device varies with the deformation state of the lifting surface according to a first predefined relationship and the second attachment location is located such that a distance y between the second attachment location and the control device varies with the deformation state of the lifting surface according to a second predefined relationship.

10.	(Original) An aerodynamic structure according to claim 9, wherein the first predefined relationship is defined based on a first route through the aerodynamic structure followed by the first connecting component and the second predefined relationship is defined based on a second route through the aerodynamic structure followed by the second connecting component.

11.	(Original) An aerodynamic structure according to claim 9, wherein the first attachment location is at or near an upper external skin of the lifting surface and the second attachment location is at or near a lower external skin of the lifting surface.

12.	(Currently Amended) An aerodynamic structure according to claim 1, wherein the actuation mechanism comprises a control wheel rotatably mounted to the lifting surface and connected to the control device such that rotation of the control wheel causes movement of the control device, and wherein the connection of each connecting component to the control device comprises attachment of the second end of each connecting component to the control wheel.

13.	(Original) An aerodynamic structure according to claim 12, wherein the control device is configured to rotate about an axis which is at an angle to the axis of rotation of the control wheel, and 

14.	(Original) An aerodynamic structure according to claim 1, further comprising an additional control device movably attached to the lifting surface at or near the tip. 

15.	(Original) An aerodynamic structure according to claim 14, wherein the actuation mechanism is additionally for controlling movement of the additional control device, and is configured to transmit deformation movement of the lifting surface to the control device and to the additional control device. 

16. 	(Original) An aerodynamic structure according to claim 15, further comprising an additional actuation mechanism for controlling movement of the additional control device independently to movement of the control device.

17.	(Previously Presented) An aerodynamic structure according to claim 1, further comprising at least one sensor to detect a deformation state of the lifting surface and a locking mechanism to prevent movement of the control device, wherein the locking mechanism is configured to activate in response to a detection by the at least one sensor of a deformation state meeting a predefined locking criterion, and/or in response to a failure of one or more components of the actuation mechanism.

18.	(Original) An aerodynamic structure according to claim 17, wherein the at least one sensor is communicatively coupled to an avionics system of an aircraft on which the aerodynamic structure is installed, and wherein the at least one sensor is configured to send data indicating a deformation state of the lifting surface to the avionics system.

19.	(Original) An aerodynamic structure according to claim 1, wherein the control device is a tip device, and is attached to the tip of the lifting surface.

20.	(Currently Amended) A wing for an aircraft, comprising:

wherein at least the main part is configured to deform during operation of the aircraft, and wherein the position of the control part is controlled in dependence on the deformation of the main part by an actuation mechanism comprising at least one connecting component having a first end attached to an attachment location on the main part and a second end connected to the control part,
wherein the at least one connecting component has a fixed length, and wherein the attachment location is located such that a distance between the attachment location and the control part is variable in dependence on a deformation state of the main part, and 
wherein the actuation mechanism is configured to cause movement of the control part by transmitting motion of a location on the main part to the control part.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: For reason for allowance please see previous action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642